Exhibit 10.4

RSP PERMIAN, INC.

2014 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK GRANT AND AWARD AGREEMENT

(Performance Vesting)

This restricted stock grant and award agreement (the “Agreement”) is made and
entered into as of                 (the “Date of Grant”) by and between RSP
Permian, Inc., a Delaware corporation (the “Company”), and                (the
“Grantee” or “you”);

WHEREAS, the Company in order to induce you to continue to dedicate service to
the Company and to materially contribute to the success of the Company agrees to
grant you this restricted stock award;

WHEREAS, the Company adopted the RSP Permian, Inc. 2014 Long Term Incentive Plan
as it may be amended from time to time (the “Plan”) under which the Company is
authorized to grant restricted stock awards to certain employees and service
providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and the terms capitalized but not
defined herein shall have the meanings set forth in the Plan; and

WHEREAS, you desire to accept the restricted stock award made pursuant to this
Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1.    The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of                (the “Date of Grant”), as a matter of
separate inducement but not in lieu of any salary or other compensation for your
services for the Company, an award (the “Award”) consisting of a target
of                shares (the “Restricted Shares”) of Stock in accordance with
the terms and conditions set forth herein and in the Plan.

2.    Escrow of Restricted Shares. The Company shall evidence the Restricted
Shares in the manner that it deems appropriate. The Company may issue in your
name a certificate or certificates representing the Restricted Shares and retain
that certificate or those certificates until the restrictions on such Restricted
Shares expire as described in Section 5 of this Agreement or the Restricted
Shares are forfeited as described in Sections 4 and 6 of this Agreement. If the
Company certificates the Restricted Shares, you shall execute one or more stock
powers in blank for those certificates and deliver those stock powers to the
Company. The Company shall hold the Restricted Shares and the related stock
powers pursuant to the terms of this Agreement, if applicable, until such time
as (a) a certificate or certificates for the Restricted Shares are delivered to
you, (b) the Restricted Shares are otherwise transferred to you free of
restrictions, or (c) the Restricted Shares are canceled and forfeited pursuant
to this Agreement.



--------------------------------------------------------------------------------

3.    Ownership of Restricted Shares. From and after the time the Restricted
Shares are issued in your name, you will be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote those
shares and to receive dividends thereon if, as, and when declared by the Board,
subject, however, to the terms, conditions and restrictions set forth in this
Agreement; provided, however, that each dividend payment will be made no later
than the 60th day following the date such dividend payment is made to
stockholders generally.

4.    Restrictions; Forfeiture. The Restricted Shares are restricted in that
they may not be sold, transferred or otherwise alienated or hypothecated until
these restrictions are removed or expire as described in Section 5 of this
Agreement. The Restricted Shares are also restricted in the sense that they may
be forfeited to the Company (the “Forfeiture Restrictions”). You hereby agree
that if the Restricted Shares are forfeited, as provided in Section 6, the
Company shall have the right to deliver the Restricted Shares to the Company’s
transfer agent for, at the Company’s election, cancellation or transfer to the
Company.

5.    Expiration of Restrictions and Risk of Forfeiture.

(a)    Vesting Requirements. Subject to the terms and conditions of this
Agreement and the Plan, the Forfeiture Restrictions on the Restricted Shares
will lapse and the Restricted Shares will vest subject to the satisfaction of
both a time-based vesting schedule and a performance-based vesting schedule. You
will be deemed to satisfy the time-based vesting schedule if you are
continuously employed or providing services to the Company or any of its
Subsidiaries from the Date of Grant until                (the “Vesting Date”).
The performance-based vesting schedule will be satisfied upon the achievement of
the performance goals set forth in Appendix A attached hereto.

(b)    Adjustments to Restricted Shares Following Performance Period.
Immediately following the Committee’s certification of the satisfaction of the
applicable performance goals set forth in Appendix A attached hereto, and the
applicable level of achievement attained in connection therewith, the target
number of Restricted Shares granted to you pursuant to Section 1 of this
Agreement shall be adjusted, if necessary, to reflect the achievement of the
applicable performance goals.

6.    Termination of Services and Change in Control.

(a)    Termination Generally. If your service relationship with the Company or
any of its Subsidiaries is terminated for any reason other than (i) due to your
death or (ii) due to your Disability (as defined below), then those Restricted
Shares for which the restrictions have not lapsed as of the date of termination
shall become null and void and those Restricted Shares shall be forfeited to the
Company. The Restricted Shares for which the restrictions have lapsed, if any,
as of the date of such termination shall not be forfeited to the Company.

(b)    Death; Disability. Notwithstanding the vesting schedules set forth in
Section 5(a) above, if your service relationship with the Company or any of its
Subsidiaries is terminated due to (i) your death or (ii) your Disability (as
defined below), you will automatically be deemed to have satisfied the
time-based vesting schedule. With respect to the performance-based vesting
schedule, the Company will deem the performance period to end on the last day of
the most recently completed fiscal quarter immediately prior to the date of such
termination, and the Company’s satisfaction of the applicable performance goals
will be based upon actual performance as of the end of the revised performance
period.

 

2



--------------------------------------------------------------------------------

“Disability” means your inability to perform the essential functions of your
position with or without reasonable accommodation, if required by law, due to
physical or mental impairment. The existence of any such Disability shall be
certified, at the Company’s discretion, by either the Company’s disability
carrier or a physician acceptable to both you and the Company. If the parties
are not able to agree on the choice of physician, each party shall select a
physician who, in turn, shall select a third physician to render such
certification. In no event will your service relationship be terminated as a
result of Disability, unless otherwise agreed to by you and the Company, until
at least 180 consecutive days of leave has elapsed and the Company has provided
you with written notice of termination.

(c)    Change in Control. Notwithstanding the vesting schedules set forth in
Section 5(a) above, upon the occurrence of a Change in Control, you will
automatically be deemed to have satisfied the time-based vesting schedule. With
respect to the performance-based vesting schedule, the Company will deem the
performance period to end immediately prior to the Change in Control event, and
the Company’s satisfaction of the applicable performance goals will be based
upon actual performance as of the end of the revised performance period.

7.    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.

8.    Delivery of Stock. Promptly following the expiration of the restrictions
on the Restricted Shares as contemplated in Section 5 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 9. The value of such Restricted Shares shall not
bear any interest owing to the passage of time.

9.    Payment of Taxes. The Company may require you to pay to the Company (or
the Company’s Subsidiary if you are an employee of a Subsidiary of the Company),
an amount the Company deems necessary to satisfy its (or its Subsidiary’s)
current or future obligation to withhold federal, state or local income or other
taxes that you incur as a result of the Award. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company’s obligation to withhold taxes; which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c). If you desire to elect to use the
stock withholding

 

3



--------------------------------------------------------------------------------

option described in subparagraph (a), you must make the election at the time and
in the manner the Company prescribes. The Company, in its discretion, may deny
your request to satisfy its tax withholding obligations using a method described
under subparagraph (a) or (b).

10.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock (including Restricted Shares)
will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Stock may then be listed.
No Stock will be issued hereunder if such issuance would constitute a violation
of any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act of 1933,
as amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.

11.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 or 10 of this
Agreement on all certificates representing shares issued with respect to this
Award.

12.    Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

 

4



--------------------------------------------------------------------------------

15.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Shares
granted hereunder.

16.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

18.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

19.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

20.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.

21.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

22.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.

24.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

5



--------------------------------------------------------------------------------

25.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Delaware
without giving any effect to any conflict of law provisions thereof, except to
the extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

26.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.

27.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as to the
date and year first above written.

 

RSP PERMIAN, INC. By:     Name:     Title:     [GRANTEE NAME]  

 

GRANTEE

 

7



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE GOAL

The performance goal for your Restricted Shares shall be                     .
Subject to the satisfaction of the time-based vesting schedule noted in
Section 5(a), you will become vested in an applicable number of Restricted
Shares that corresponds to the performance rank that the Company achieves with
respect to the                      goals set forth below. The Committee will
review, analyze and certify the achievement of the Company’s performance ranking
for the                      goal for the performance period noted below, and
will determine both whether the performance vesting requirement for your
Restricted Shares has been met in accordance with the terms of this Agreement
and the Plan, and what adjustments may be necessary to your target number of
Restricted Shares.

Performance Goal

 

Performance Goal  

Percentage of

Restricted Shares

Subject to

Performance Goal

  Performance Period

[TBD]

  [%]   X through X

Company Performance Ranking and Payout Schedule

 

Company’s Performance Rank

(1= First Ranked; [TBD]= Last

Ranked)

  Percentile Ranking  

Percent of Target Restricted

Shares to Become Vested

X

  [%]   [%]

 

8